Case 1:20-cv-01269-CMA-STV Document 30 Filed 12/07/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-1269-CMA-STV

  COLONY INSURANCE COMPANY,

         Plaintiff,

  v.

  BRISTLECONE MONTESSORI SCHOOL,
  RUTHANN SHERRIER,
  JESSICA TERRIZZI CALDWELL,
  R.W.,

       Defendants.
  ______________________________________________________________________

                               ORDER TO SHOW CAUSE
  ______________________________________________________________________
  Magistrate Judge Scott T. Varholak

          This matter is before the Court sua sponte upon Plaintiff’s failure to effect service
  on Defendants Bristlecone Montessori School and Ruthann Sherrier. Plaintiff initiated
  this civil action on May 6, 2020. [#1] As of the filing of this Order to Show Cause,
  neither Defendant has entered an appearance in this matter and Plaintiff has not filed
  an affidavit of service with the Court for either Defendant as required by Federal Rule of
  Civil Procedure 4(l).1

         Pursuant to Federal Rule of Civil Procedure 4(m):

         If a defendant is not served within 90 days after the complaint is filed, the
         court—on motion or on its own after notice to the plaintiff—must dismiss
         the action without prejudice against that defendant or order that service be
         made within a specified time. But if the plaintiff shows good cause for the
         failure, the court must extend the time for service for an appropriate
         period.

  In addition, D.C.COLO.LCivR 41.1 provides:



  1
    Pursuant to Rule 4(l)(1), “Unless service is waived, proof of service must be made to
  the court. Except for service by a United States marshal or deputy marshal, proof must
  be by the server's affidavit.”
Case 1:20-cv-01269-CMA-STV Document 30 Filed 12/07/20 USDC Colorado Page 2 of 2




        A judicial officer may issue an order to show cause why a case should not
        be dismissed for failure to prosecute or failure to comply with these rules,
        the Federal Rules of Civil Procedure, or a court order. If good cause is not
        shown, a district judge or a magistrate judge exercising consent
        jurisdiction may enter an order of dismissal with or without prejudice.

        Accordingly, because over 200 days have passed since Plaintiff filed his
  complaint and no proof of service as to either Defendant has been filed, IT IS
  ORDERED that:

          1.     Plaintiff shall show cause in writing on or before December 28, 2020, why
  Plaintiff’s Claims against Defendants Bristlecone Montessori School and Ruthann
  Sherrier should not be dismissed without prejudice pursuant to Federal Rule of Civil
  Procedure 4(m) and D.C.COLO.LCivR 41.1.

         2.     Plaintiff is specifically advised that failure to comply with this Order and
  timely show cause on or before December 28, 2020 will result in a Recommendation
  that Plaintiff’s claims against Defendants Bristlecone Montessori School and
  Ruthann Sherrier be dismissed.

          3.    The Status Conference set for December 17, 2020 10:30 AM is VACATED
  and RESET for January 12, 2021 11:00 AM. The parties shall attend the conference by
  telephone by calling 888.808.6929 at the scheduled time and utilizing access code:
  2805116#. The Court notes that the parties may hear the conclusion of a prior hearing
  at the time they call in, and are instructed to simply wait until their case is called.


  DATED: December 7, 2020                         BY THE COURT:

                                                  s/Scott T. Varholak
                                                  United States Magistrate Judge




                                              2
